
	

114 HR 2633 IH: Seniors Fraud Prevention Act of 2015
U.S. House of Representatives
2015-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2633
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2015
			Mr. Deutch (for himself, Mr. Buchanan, and Mr. Welch) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To establish an advisory office within the Bureau of Consumer Protection of the Federal Trade
			 Commission to prevent fraud targeting seniors, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Seniors Fraud Prevention Act of 2015. 2.Office for the Prevention of Fraud Targeting Seniors (a)Establishment of advisory officeThe Federal Trade Commission shall establish an office within the Bureau of Consumer Protection for the purpose of advising the Commission on the prevention of fraud targeting seniors and to assist the Commission with the following:
 (1)OversightThe advisory office shall monitor the market for mail, television, Internet, telemarketing, and recorded message telephone call (hereinafter referred to as robocall) fraud targeting seniors and shall coordinate with other relevant agencies regarding the requirements of this section.
 (2)Consumer educationThe Commission through the advisory office shall, in consultation with the Attorney General, the Secretary of Health and Human Services, the Postmaster General, the Chief Postal Inspector for the United States Postal Inspection Service, and other relevant agencies—
 (A)disseminate to seniors and families and caregivers of seniors general information on mail, television, Internet, telemarketing, and robocall fraud targeting seniors, including descriptions of the most common fraud schemes;
 (B)disseminate to seniors and families and caregivers of seniors information on reporting complaints of fraud targeting seniors either to the national toll-free telephone number established by the Commission for reporting such complaints, or to the Consumer Sentinel Network, operated by the Commission, where such complaints will become immediately available to appropriate law enforcement agencies, including the Federal Bureau of Investigation and the attorneys general of the States;
 (C)in response to a specific request about a particular entity or individual, provide publically available information of enforcement action taken by the Commission for mail, television, Internet, telemarketing, and robocall fraud against such entity; and
 (D)maintain a website to serve as a resource for information for seniors and families and caregivers of seniors regarding mail, television, Internet, telemarketing, robocall, and other identified fraud targeting seniors.
 (3)ComplaintsThe Commission through the advisory office shall, in consultation with the Attorney General, establish procedures to—
 (A)log and acknowledge the receipt of complaints by individuals who believe they have been a victim of mail, television, Internet, telemarketing, and robocall fraud in the Consumer Sentinel Network, and shall make those complaints immediately available to Federal, State, and local law enforcement authorities; and
 (B)provide to individuals described in subparagraph (A), and to any other persons, specific and general information on mail, television, Internet, telemarketing, and robocall fraud, including descriptions of the most common schemes using such methods of communication.
 (b)CommencementThe Commission shall commence carrying out the requirements of this section not later than one year after the date of enactment of this Act.
			
